  Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 1 of 17 PageID #:3503




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

ERIC D. HOVDE, and                            )
STEVEN D. HOVDE,                              )
                                              )
            Plaintiffs,                       )
                                              )
      v.                                      )       18 C 7323
                                              )
ISLA DEVELOPMENT LLC, and                     )       Judge John Z. Lee
JEFFREY T. RIEGEL,                            )
                                              )
            Defendants.                       )

                   MEMORANDUM OPINION AND ORDER

      Surrounded by the serene waters of the Caribbean Sea, Isla Mujeres sits just

seven miles off the coast of Cancun, Mexico. Sensing the island’s promise as a

vacation destination, Jeffrey Riegel formed ISLA Development LLC (“ISLA”) with

plans to build a condominium development. To fund the venture, Riegel secured

millions of dollars in loans from Steve and Eric Hovde. Just as Riegel’s team broke

ground, however, the 2007 financial crisis began. Within a year, Riegel’s resources

ran out, funding dried up, and construction ceased.

      About a decade later, the Hovdes sued ISLA and Riegel to collect on the

loans, which had never been repaid.       At this stage, the parties have submitted

competing motions for summary judgment as to whether the statute of limitations

bars the Hovdes’s suit. For the reasons below, the Court grants summary judgment

in Defendants’ favor as to ISLA’s Note and grants summary judgment in the

Hovdes’s favor as to Riegel’s Guaranty.
    Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 2 of 17 PageID #:3504




                                   I.    Background1

A.       The Loan Agreement

         Riegel formed ISLA in 2004 and acted as its manager and sole member.

Defs.’ Stmt. Additional Facts (“Defs.’ SOAF”) ¶ 1, ECF No. 85. Then as now, ISLA’s

main asset was its 99.7% interest in ISLA Mexico, a Mexican corporation Riegel

organized.2 Id. ¶¶ 3–5. From the outset, ISLA’s mission was to purchase and

develop land on Isla Mujeres. Id. ¶ 7.

         To fund that project, ISLA secured a series of loans from Steve and Eric

Hovde. Id. ¶ 12; Pls.’ Ex. 2, Loan Agreement § 3, ECF No. 78-1. In exchange, ISLA

promised to pay the Hovdes a 25% interest rate, id. at ¶ 15; Pls.’ Stmt. Material

Facts (“Pls.’ SOF”) ¶ 10, ECF No. 80; Pls.’ Ex. 3, Mortgage Note and Guaranty

(“Note”) at 1, ECF No. 78-1, and Riegel agreed to act as a guarantor, see Pls.’ Ex. 5,

Continuing Unconditional Guaranty (“Guaranty”) at 1, ECF No. 78-1.

         Although the Note specified that the principal and interest on the loans

would be due in June 2007, it also empowered the Hovdes to seek immediate

repayment if certain “Events of Default” occurred. Note at 1, 9–10. For instance, if

Riegel, ISLA, or ISLA Mexico ever “bec[a]me insolvent” or “admit[ted] in writing

[their] inability to pay [their] debts as they mature,” id. at 9 § d(1),(5), the Note




1        The following facts are undisputed or have been deemed admitted, unless otherwise
noted.

2    JJBA, another entity organized by Riegel, owns the remaining 0.3% of shares. Defs.’
SOAF ¶ 6.


                                             2
    Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 3 of 17 PageID #:3505




dictated that “the accrued interest thereon and all other obligations of the Borrower

. . . shall automatically become immediately due and payable,” id. at 10.

B.      The Debtors’ Difficulties

        Buffeted by the economic downturn that began in 2007, the parties

repeatedly renegotiated the Note.      In the third such revision, they updated the

clause that had required “Payment of Principal and Interest” that June. Pls.’ Ex. 4,

3d Amend. Note § 2, ECF No. 78-1. As amended, the provision postponed ISLA’s

duty to make payments until February 28, 2009. Id.

        By the summer of 2008, Riegel feared that the project was in dire financial

straits.   Desperate to save ISLA, Riegel emailed Steve Hovde to ask for more

money. Defs.’ SOAF ¶ 23; Defs.’ Ex. 1, 8/7/09 Email from J. Riegel to S. Hovde, ECF

No. 89-1. A lack of funding had “paralyz[ed] the project,” Riegel complained. Defs.’

SOAF ¶¶ 23, 26. “Selling the property,” Riegel added, “is an option that puts all of

us woefully upside down.”3 Id. ¶ 27. In response, Steve Hovde advised Riegel to

either “shut the project down” or “rely upon other [funding] sources.” Id. ¶¶ 28–31.

A few days later, Riegel halted construction on the condos. Id. ¶ 31.

        That September, Riegel again warned Steve Hovde about the debtors’

perilous financial situation. Id. ¶¶ 34–35; Defs.’ Ex. 3, 9/2/08 Email from J. Riegel

to S. Hovde at 4, ECF No. 81-4. Convinced that the project needed an infusion of




3      Plaintiffs admit that Riegel’s August email included these statements, but dispute
whether they reflected ISLA’s true financial condition. See Pls.’ Response Defs.’ Stmt.
Additional Facts (“Pls.’ RSOAF”) ¶¶ 23–34, ECF No. 85.


                                           3
    Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 4 of 17 PageID #:3506




cash, Riegel revealed that his own “resources [were] exhausted.”4 Id. ¶ 36. He went

on to estimate that the liquidation value of the project was between $6 and $7

million, which was less than the amount owed to the Hovdes.5 Id. ¶ 40.

        Soon after, the parties negotiated a Forbearance Agreement, id. ¶ 44. Under

that Agreement, which became effective on November 5, 2008, the Hovdes promised

to refrain “from exercising [any of the] remedies” outlined in the loan documents.

Pls.’ Ex. 12, Forbearance Agreement § 4, ECF No. 78-2. Although the Agreement

expired in mid-December 2008, see Pls.’ Mem. Supp. Mot. Summ. J. at 9, ECF No.

77, Defendants never repaid the loans, see Pls.’ SOF ¶ 17.

                                III.   Legal Standard

        Summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The movant bears the initial burden of establishing that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

Once the movant has sufficiently demonstrated the absence of a genuine issue of

material fact, the nonmovant must then set forth specific facts demonstrating that

there are disputed material facts that must be decided at trial. Id. at 321–22.




4      Again, Plaintiffs concede that Riegel’s September email contained these statements,
but contest their accuracy. See Pls.’ RSOAF ¶¶ 34–39.

5     Plaintiffs have moved to strike Riegel’s testimony as whether and when ISLA
Mexico became insolvent. See Mot. Strike, ECF No. 83. As explained below, that motion is
granted in part and denied in part.


                                            4
    Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 5 of 17 PageID #:3507




                                    IV.    Analysis

A.      Motions to Strike

        As a threshold matter, the Hovdes challenge the admissibility of an affidavit

submitted by Riegel.6      See Defs.’ Ex. A, Riegel Decl., ECF No. 81-1.          In that

declaration, Riegel describes messages he sent to Steve Hovde in 2008 detailing the

project’s assets, debts, and cash flow. See, e.g., id. ¶¶ 26, 39, 40. The Hovdes

maintain that Federal Rule of Civil Procedure 56(c)(4), along with Federal Rules of

Evidence 701 and 702, bars that testimony.7

        To the extent that Defendants seek to use Riegel’s opinions to establish the

true value of the land on Isla Mujeres, the motion to strike is granted. According to

Rule 56(c)(4), “[a]n affidavit or declaration . . . [must] show that the affiant or

declarant is competent to testify on the matters stated.”           But nothing in the

affidavit suggests that Riegel has any experience appraising real estate. Indeed,

Defendants concede that Riegel cannot testify as to the likely sale price of the

property. See Mem. Opp’n Mot. Strike at 3, ECF No. 88.

        To the extent that Defendants offer Riegel’s affidavit to demonstrate that

they could not pay their debts in 2008, however, the motion to strike is denied.


6      The Hovdes submitted two largely identical motions to strike: one to strike Riegel’s
affidavit as used to resist Plaintiffs’ motion for summary judgment, and another to strike
that affidavit as used to support Defendants’ similar motion. See Mot. Strike, ECF No. 83;
Mot. Strike, ECF No. 105.

7      The Hovdes also argue that Riegel’s affidavit improperly asserts that ISLA Mexico
was obligated to pay the expenses of Novum Ingeneria, a construction firm. See Riegel
Decl. ¶¶ 17, 20. Because ISLA Mexico’s relationship with Novum makes no difference to
the resolution of the summary judgment motions, the Court declines to reach that issue.



                                            5
  Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 6 of 17 PageID #:3508




Although the briefing is not entirely clear, the Hovdes do not seem to question the

admissibility of Riegel’s testimony as to this issue. Nor can they. As ISLA’s sole

organizer and manager, see Defs.’ SOAF ¶ 1, Riegel would necessarily retain

personal knowledge about its cash flow. See, e.g., Uncommon, LLC v. Spigen, Inc.,

305 F. Supp. 3d 825, 852 (N.D. Ill. 2018) (“[I]t may sometimes be inferred that the

affiant had knowledge of certain events based upon his position within an

organization.”) (citation omitted).

      At bottom, the motions to strike turn out to be much ado about nothing.

Defendants admit that Riegel cannot opine about the actual value of the land, and

Plaintiffs do not object to Riegel’s testimony concerning ISLA’s inability to pay its

debts. Thus, the motions to strike are granted in part and denied in part.

B.    Motions for Summary Judgment

      The Hovdes seek repayment of their loans on two grounds. Their primary

claim is that ISLA failed to make good on its debts as required by the Note. They

also accuse Riegel of neglecting to honor the Guaranty. Defendants retort that the

statute of limitations bars both claims.

      1.     The Note

      To determine whether the statute of limitations prevents the Hovdes from

recovering on the Note, the Court must answer three questions. First, would the

occurrence of an Event of Default, as defined in the Note, have caused the Hovdes’

claim to accrue? Second, did an Event of Default take place prior to November 2,

2008 (ten years before the Hovdes filed this lawsuit)? And finally, did the Loan



                                           6
    Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 7 of 17 PageID #:3509




Agreement, Third Amendment, or Foreclosure Agreement reset the limitations

clock or waive the debtors’ timeliness defense? The Court addresses each question

in turn.

              a.    An “Event of Default” Triggers the Hovdes’s Right To
                    Bring Suit

        Because a ten-year limitations period governs the Hovdes’ claim, see 735 Ill.

Comp. Stat. 5/13-206, and because they filed suit on November 2, 2018, their claim

is untimely if it accrued before November 2, 2008.        Under Illinois law, a claim

accrues “when facts exist which authorize the bringing of an action.”8 Armstrong v.

Hedlund Corp., 738 N.E.2d 163, 169 (Ill. App. Ct. 2000) (citing Kozasa v. Guardian

Elec. Mfg. Co., 425 N.E.2d 1137, 1142 (1981)). Thus, the question here is when the

loan agreements permitted the Hovdes to “legally demand payment.” Id.

        In construing those agreements, the Court’s task is “to determine and give

effect to the intent of the parties.” A.T.N., Inc. v. McAirlaid’s Vliesstoffe GmbH &

Co. KG, 557 F.3d 483, 485 (7th Cir. 2009) (applying Illinois law). To that end, the

Court “look[s] to the contract as a whole . . . adopting an understanding of the

language that is natural and reasonable.” Land of Lincoln Goodwill Indus. Inc., v.

PNC Fin. Servs. Grp., Inc., 762 F.3d 673, 679 (7th Cir. 2014). In doing so, the Court

must “attempt to give meaning to every provision of the contract and avoid a

construction that would render a provision superfluous.” Id. (citation omitted).


8      The parties do not dispute that Illinois law applies, or that the accrual of the
Hovdes’s claim turns on Illinois law. See Wood v. Mid-Valley, Inc., 942 F.2d 425, 426–27
(7th Cir. 1991).



                                           7
  Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 8 of 17 PageID #:3510




      These principles confirm that the Hovdes’s claim accrued as soon as an

“Event of Default,” as defined in the Note, occurred. As relevant here, two different

parts of the Note empower the Hovdes to sue. First, the “Payment of Principal and

Interest” provision clarifies that “[t]his Note is payable on June 2, 2007, when the

entire unpaid balance of principal and interest shall be due and payable in full.”

Note at 1. Due to construction delays and economic setbacks, the parties repeatedly

amended that language to postpone the repayment date. See, e.g., 3d Amend. § 2,

ECF No. 78-1.

      Second, a separate “Events of Default” provision accelerates the payment

schedule under some circumstances. See Note at 9 § 4. Salient to our inquiry, if the

borrowers “become insolvent” or “admit in writing [their] inability to pay [their]

debts as they mature,” id. 9 § 4(d)(i)(1),(5), “the outstanding unpaid principal

balance of the Note, the accrued interest thereon, and all other obligations of the

borrower to the Bank . . . automatically become immediately due and payable.” Id.

at 10. If and when such events took place, the loan agreements authorized the

Hovdes to “immediately” demand repayment, even if the date listed in the Payment

section had not yet passed. Id.

             b.    An Event of Default Occurred Before November 2, 2008

      The next question is: did an Event of Default take place and when? In other

words, did Defendants either: (1) “admit[tted] in writing [their] inability to pay

[their] debts as they mature” or (2) “bec[a]me insolvent” more than ten years before




                                         8
     Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 9 of 17 PageID #:3511




November 2, 2018. Note at 9 § 4(d)(i)(1),(5). The Court’s analysis begins—and, in

this case, ends—with the language in the Note.

         At the outset, the parties disagree about what it means to “admit in writing

[an] inability to pay.” Id. at 9 § 4(d)(i)(5). First, they contest what counts as a

written admission. Must the writing “state that Defendants [are] in default,” as the

Hovdes assume?       Pls.’ Resp. at 14, ECF No. 102.         Or would any writing that

acknowledges unpaid debts qualify, as Defendants suppose, even if it offers no hint

that it is meant to trigger acceleration?

         A review of the “contract as a whole” settles this debate. Land of Lincoln,

762 F.3d at 679.9 For some Events of Default, the Note demands that the lenders

issue a “Default Notice” alerting the borrowers that the debt will be accelerated.

Note at 10. That demonstrates that the drafters knew how to write a provision

requiring formal notice of defaults. They declined to include a similar requirement

in the inability-to-pay clause, and the Court must honor that choice.

         Second, the parties dispute whether it is sufficient for borrowers to say they

cannot pay their debts, or whether must prove that they are actually unable to do

so.10 Again, the text and structure of the Note dispel this uncertainty. It is true



9      The Court finds that the pertinent terms in the loan agreements are unambiguous,
and the parties do not argue otherwise. See William Blair & Co., LLC v. FI Liquidation
Corp., 830 N.E.2d 760, 770 (Ill. App. Ct. 2005) (a term is unambiguous “if a court can
ascertain its meaning from the general contract language”).

10     Both parties cite the Forbearance Agreement, which was executed well after the
loan agreements, as supporting their preferred interpretation of the inability-to-pay clause.
As discussed here, the text and structure of the Note resolves the parties’ dispute, making
it unnecessary to consider extrinsic evidence. See Air Safety, Inc. v. Teachers Realty Corp.,
706 N.E.2d 882, 884 (Ill. 1999). In any case, the Forbearance Agreement supports
                                             9
 Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 10 of 17 PageID #:3512




that some Events of Default depend on the debtors’ actual financial condition. For

instance, the “become[s] insolvent” clause looks to the true state of the borrowers’

balance sheets. Note at 9 § d(1)(i). But other Events, such as filing a bankruptcy

petition or applying for a trustee, turn on what the debtor tells others, regardless of

the underlying reality. See id. at 9 § d(1)(i)(2),(4). Because the inability-to-pay

provision focuses on what the borrowers “admit in writing,” it falls squarely within

the latter category. Id. at 9 §d(1)(i)(5).

       The remaining task is to decide whether Defendants triggered the inability-

to-pay clause before November 2, 2008.            To show that they did so, Defendants

spotlight a series of emails Riegel sent Steve Hovde. In early August, for example,

Riegel described the debtors’ financial condition this way:

       The most important issue is a tax bill of $137K which must be paid by
       August 18. We were notified by Hacienda yesterday that this date is
       absolute. We have been buying time with the tax officials most of the
       late spring and summer but now the date is non-negotiable.

8/7/08 Email from J. Riegel to S. Hovde at 3.

       A few weeks later, Riegel shared another update on the project’s finances.

See 9/2/08 Email from J. Riegel to S. Hovde. He began by highlighting the project’s

cash flow problems:

       [F]unds of $75K are needed by Wednesday morning to avoid having
       Social Security persons in Mexico shut down the entire operation
       immediately (please see attached budget). We are now on about our
       5th extension and Alberto was told that trucks would be coming to
       clean out all computer equipment from our offices and other assets and
       materials at the construction site early this week to pay the social

Defendants’ reading because the parties would only have gone to the trouble of negotiating
that Agreement if they believed an Event of Default had occurred.


                                             10
     Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 11 of 17 PageID #:3513




         security bill owed. Such an action would be the instant death of the
         project . . . .

Id. at 3. He went on to warn that:

         Steve, I am very “stand up” guy, but at this point, with no resources of
         my own, I would not be able to attempt re-assembling a team on the
         ground, even if I wanted to.

Id.

         To review, Riegel advised Hovde that the project: (1) owed substantial sums

of money, (2) lacked any “resources” to pay those debts, (3) had already requested

multiple extensions, and (4) expected its equipment to be repossessed. See id. at 2–

3. Taken together, these emails constitute a written admission that ISLA and ISLA

Mexico could not pay their debts.

         In the Hovdes’s view, these emails merely “request[ed] . . . additional loan

proceeds.”11 Pls.’ Resp. at 14. But, what matters here is that Riegel admitted the

project’s inability to pay its debts, and the fact that he was seeking additional

funding from other sources only confirms this assertion. The upshot is that an

Event of Default occurred by August 2, 2008, over ten years before the Hovdes filed

this suit.




11     The Hovdes also make much of an email Riegel sent on November 5, 2008
suggesting that a bridge loan from outside investors would resolve all “outstanding
payables or liens.” Pls.’ Stmt. Additional Facts (“Pls.’ SOAF”) ¶¶ 9–10, ECF No. 104. But
the September 2 email accelerated the debt “immediately,” regardless of whether Riegel
later secured additional funding. Note at 10. Besides, that Riegel sought investors to
provide a bridge loan does not support the Hovdes’s position; if anything, it confirms that
Defendants could not cover their debts on their own.


                                            11
 Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 12 of 17 PageID #:3514




             c.     None of the Loan Documents Waive or Reset the Statute
                    of Limitations

      The final question is whether any other provisions of the Loan Agreement,

Third Amendment, or Forbearance Agreement defeat the debtors’ statute of

limitations defense. As the Hovdes see it, each of those documents either waives

the timeliness defense or resets the limitations clock.

      They first highlight a clause in the Loan Agreement specifying that

“[n]othing herein contained shall impose upon Lender any obligation to enforce any

terms, covenants, or conditions contained in this agreement and the other Loan

documents.” Loan Agreement § 17. But the limitations clock starts ticking at “[t]he

moment a creditor may legally demand payment.” Mazur v. Stein, 41 N.E.2d 979,

982 (Ill. App. Ct. 1942) (emphasis added).      Thus, the question is not when the

Hovdes were obliged to file, but when they could have done so. The cited clause

does little to illuminate that question.

      To the extent that the Hovdes believe this language meant that Defendants

were waiving any statute of limitations defense in any future lawsuits, their

reading is flawed. Although Illinois law permits parties to waive their “right to

invoke a statute-of-limitations defense,” they must do so “expressly.” Hassebrock v.

Ceja Corp., 29 N.E.3d 412, 423 (Ill. App. Ct. 2015) (citing Bailey v. Petroff, 525

N.E.2d 278, 283 (Ill. App. Ct. 1988)). For example, clauses waiving “each and every

defense,” Chrysler Credit Corp. v. Marino, 63 F.3d 574, 577 (7th Cir. 1995), “every

defense, counterclaim or set off,” NBD Bank, N.A. v. Wecker, 1992 WL 201931, at *2

(N.D. Ill. Aug. 13, 1992), or “[a]ny defenses,” BA Mortg. & Int’l Realty Corp. v. Am.

                                           12
 Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 13 of 17 PageID #:3515




Nat. Bank & Tr. Co. of Chi., 706 F. Supp. 1364, 1376 (N.D. Ill. 1989), constitute

express waivers. By contrast, the clause here focuses on the Hovdes’ obligations

under the Loan Agreement, and says nothing at all about the debtors’ defenses. See

Loan Agreement § 17.      Accordingly, the Loan Agreement does not operate as a

waiver of the statute of limitations.

        The Hovdes also cite to the Third Amendment, but this too provides little

help.    That Amendment revised the Note’s Payment provision to delay the

repayment date until February 2009. See 3d Amend. Note § 2. But it made no

changes to the Events of Default provision.         To the contrary, it provided that

“[e]xcept as expressly set forth [here] . . . all other terms and conditions [of the Note]

. . . shall remain in full force and effect.” Id. § 4. Thus, while the Amendment

prevented the Hovdes from bringing suit based on the Payment provision until at

least February 2009, it left open the possibility that an Event of Default would

accelerate their right to sue.     The Hovdes’s contrary construction of the Third

Amendment would make the Events of Default section “superfluous,” a disfavored

outcome that they fail to justify. See Land of Lincoln, 762 F.3d at 679.

        That leaves the November 5, 2008, Forbearance Agreement. In contrast to

the Third Amendment’s narrow focus on the Payment provision, the Forbearance

Agreement broadly requires that the Hovdes refrain from exercising any “remedies”

created by the Note. Forbearance Agreement § 4. It follows that they could not

have demanded payment under the Note’s Events of Default provision while the

Forbearance Agreement remained in force. But, given that an Event of Default



                                           13
     Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 14 of 17 PageID #:3516




occurred prior to November 5, 2008, the Hovdes’ breach of contract claim started to

accrue by the time the parties entered the Forbearance Agreement.

          In response, the Hovdes suggest that the Forbearance Agreement tolled the

statute of limitations. But that Agreement makes no mention of tolling. And, even

assuming that the Forbearance Agreement did toll any prior claims, the agreement

was in effect only from November 5 to December 17, 2008. See Pls.’ Mem. Supp.

Mot. Summ. J. at 9. Taking that forty-two day pause into account, together with

the fact that an Event of Default had occurred by September 2, 2008, the Hovdes

would still have needed to bring their claim by October 14, 2018. Instead, they

initiated this action on November 2, about three weeks too late.

          To be sure, Riegel repeatedly asked the Hovdes for more time to try to

remedy Defendants’ financial predicament and salvage the project.                    And the

Hovdes, for business reasons or otherwise, grudgingly obliged.              But the Hovdes

knew by December 2008 that the project’s financial woes were beyond repair.               It is

difficult to fathom why they sat on their hands until November 2018 before filing

suit.12


12      It also should be noted that the Hovdes do not raise the doctrine of equitable tolling
in their briefs, thereby waiving it. See M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-
Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017) (“[U]ndeveloped arguments are
waived[.]”). In any case, that doctrine cannot save them here. As the Seventh Circuit has
explained, equitable tolling applies when “it would have been unreasonable to expect [a
plaintiff] to sue earlier.” Shropshear v. Corp. Counsel of City of Chi., 275 F.3d 593, 595 (7th
Cir. 2001) (citations omitted). Here, however, the Hovdes admit that the Forbearance
Agreement expired on December 17, 2008. See Pls.’ Mem. Supp. Mot. Summ. J. at 9. Given
that the Hovdes failed to file suit for more than nine years after that date, they cannot
invoke equitable tolling. See, e.g., Shropshear, 275 F.3d at 595 (finding that the plaintiff
“flunk[ed] equitable tolling . . . because he admits having waited for more than a year [to
file suit].”).


                                              14
 Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 15 of 17 PageID #:3517




        In the end, Riegel’s emails constituted an Event of Default by September 2,

2008, and permitted the Hovdes to seek immediate acceleration of the loan and file

suit. Because the Hovdes elected not to do so and waited over a decade before

bringing this lawsuit, their claim to recover on the Note is barred by the statute of

limitations.

        2.     The Guaranty

        Although much of the briefing assumes that the Hovdes’s claims to enforce

the Note and the Guaranty rise or fall together, this is incorrect. In fact, Illinois

law provides that “[e]ven though no principals remain on [a] note, [a] defendant

may still be liable if the guaranty contract expressly provides for continuing

liability.” Riley Acquisitions, Inc. v. Drexler, 946 N.E.2d 957, 964–65 (Ill. App. Ct.

2011). As relevant here, Riegel made a “continuing” promise to pay back the loans,

“irrespective of . . . the validity or enforceability of Borrower’s liabilities.” Guaranty

at 3.   That means that the Hovdes’s inability to recover on the Note does not

prevent them from enforcing the Guaranty against Riegel.

        Echoing their earlier arguments, Defendants maintain that the Hovdes’s

claim as to the Guaranty is time-barred because it accrued by September 2, 2008.

But Illinois courts allow guarantors to waive “the right to invoke a statute-of-

limitations defense.” See Klancir v. BNSF Ry. Co., 40 N.E.3d 438, 446 (Ill. App. Ct.

2015) (citation omitted). And, here, Riegel explicitly vowed that his “obligations

under this Guaranty shall be unconditional” regardless of “any other circumstance




                                           15
     Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 16 of 17 PageID #:3518




that might otherwise constitute a legal or equitable discharge or defense.” 13

Guaranty at 4. Such language qualifies as a waiver of all affirmative defenses,

including the statute of limitations. See, e.g., FIMSA, Inc. v. Unicorp Fin. Corp.,

759 F. Supp. 1297, 1301 (N.D. Ill. 1991) (interpreting similar language as waiving

all affirmative defenses).     Seeing no other barriers to the enforcement of the

Guaranty (and Riegel having raised none), the Court concludes that the Hovdes are

entitled to summary judgment as to this issue.




                                       Conclusion

13     Although the Hovdes did not include this argument in their summary judgment
motion, see Mem. Supp. Summ. J., ECF No. 77, they raised it in their response to
Defendants’ competing motion, giving Defendants a fair opportunity to reply, see Pls.’ Resp.
at 5–6, ECF No. 102. Defendants failed to do so.


                                            16
 Case: 1:18-cv-07323 Document #: 126 Filed: 07/31/20 Page 17 of 17 PageID #:3519




      For the reasons given above, the Court grants summary judgment in

Defendants’ favor as to the Note and grants summary judgment in the Hovdes’s

favor as to the Guaranty. The motions to strike are granted in part and denied in

part as noted herein; the motion objecting to Defendants’ filing of a summary

judgment motion is denied; and the motion to dismiss is denied as moot. By _____,

2020, the Hovdes are directed to file a motion for entry of judgment as to damages

based on the Guaranty.


IT IS SO ORDERED.                    ENTERED: 7/31/20


                                     __________________________________
                                     JOHN Z. LEE
                                     United States District Judge




                                       17
